FILED
                            NOT FOR PUBLICATION
                                                                                JUL 8 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

WANHE DENG,                                      No. 15-71896

              Petitioner,                        Agency No. A205-332-825

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 6, 2021**
                              San Francisco, California

Before: GRABER and LEE, Circuit Judges, and VRATIL,*** District Judge.

      Petitioner Wanhe Deng is a native and citizen of China. He seeks review of

a final order of removal after the Board of Immigration Appeals ("BIA") denied his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
requests for asylum, withholding of removal, and protection under the Convention

Against Torture ("CAT"). We have jurisdiction under 8 U.S.C. § 1252 and deny

the petition.

       1. Substantial evidence supports the agency’s adverse credibility finding.

See Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010) (describing

standard). For example, Petitioner testified that he had no plans to leave China

before his arrest in October 2010. But he applied to the American Language

Institute at San Francisco State University in June 2010, and sought a student visa

in July 2010. In addition, Petitioner’s accounts of how often he attended a house

church, and about when he learned that such gatherings were illegal, were

inconsistent. The agency was required to consider Petitioner’s explanations, see

Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir. 2017) (per curiam) (holding that

a "petitioner’s explanation for the inconsistency, if any, should be considered in

weighing credibility" (internal quotation marks omitted)), and it did. It was not

required to credit those explanations. Rizk v. Holder, 629 F.3d 1083, 1088 (9th

Cir. 2011).

       2. The immigration judge fairly noted that Petitioner failed to provide

corroborating evidence of his claims. At the very least, Petitioner presents no

evidence that leaves us "compelled to conclude that such corroborating evidence is


                                          2
unavailable." 8 U.S.C. § 1252(b)(4). Petitioner’s argument that he "should not

have to ‘create’ documents to support his claim" is insufficient.

          3. Petitioner does not argue before us that the BIA erred in rejecting his

claim for CAT protection. Accordingly, that issue is forfeited. See Rizk, 629 F.3d

at 1091 n.3 (holding that the petitioner forfeited issues not raised in the opening

brief).

          PETITION DENIED.




                                             3